Exhibit 99.2 AMERICAN TRANSMISSION COMPANY LLC Financial Statements for the Years Ended December 31, 2010, 2009 and 2008 and Report of Independent Registered Public Accounting Firm American Transmission Company LLC Table of Contents Report of Independent Registered Public Accounting Firm…………….…………….…… 3 Financial Statements Statements of Operations for the Years Ended December 31, 2010, 2009 and 2008…………… 4 Balance Sheets as of December 31, 2010 and 2009 …………….…………….…………… 5 Statements of Cash Flows for the Years Ended December 31, 2010, 2009 and 2008………… 6 Statements of Changes in Members’ Equity for the Years Ended December 31, 2010, 2009 and 2008…………….…………… 7 Notes to Financial Statements …………….……………. 8-31 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of ATC Management Inc., Corporate Manager of American Transmission Company LLC: We have audited the accompanying balance sheets of American Transmission Company LLC (the “Company”) as of December 31, 2010 and 2009, and the related statements of operations, changes in members’ equity, and cash flows for each of the three years in the period ended December 31, 2010. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of the Company as of December 31, 2010 and 2009, and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. Milwaukee, Wisconsin February 7, 2011 3 American Transmission Company LLC Statements of Operations For the Years Ended December 31, 2010, 2009 and 2008 (In Thousands) Operating Revenues Transmission Service Revenue $ $ $ Other Operating Revenue Total Operating Revenues Operating Expenses Operations and Maintenance Depreciation and Amortization Taxes Other than Income Income Tax Expense of ATC LLC Other Operating Expenses - - Total Operating Expenses Operating Income Other Expense, Net Earnings Before Interest and Members' Income Taxes Net Interest Expense Earnings Before Members' Income Taxes $ $ $ The accompanying notes are an integral part of these financial statements. 4 American Transmission Company LLC Balance Sheets As of December 31, 2010 and 2009 (In Thousands) ASSETS Property, Plant and Equipment Transmission Plant $ $ General Plant Less- Accumulated Depreciation ) ) Construction Work in Progress Net Property, Plant and Equipment Current Assets Cash and Cash Equivalents Accounts Receivable Prepaid Expenses Current Portion of Regulatory Assets - Other Current Assets Total Current Assets Regulatory and Other Assets Regulatory Assets - Other Assets Total Regulatory and Other Assets Total Assets $ $ MEMBERS' EQUITY AND LIABILITIES Capitalization Members’ Equity (see Note 3 for redemption provisions) $ $ Long-term Debt (excluding current portion) Total Capitalization Current Liabilities Accounts Payable Accrued Interest Other Accrued Liabilities Current Portion of Regulatory Liabilities Current Maturities of Long-term Debt, Net - Short-term Debt Current Portion of Advances Under Interconnection Agreements Total Current Liabilities Regulatory and Other Long-term Liabilities Regulatory Liabilities Other Long-term Liabilities Total Regulatory and Other Long-term Liabilities Commitments and Contingencies (see Notes) - - Total Members’ Equity and Liabilities $ $ The accompanying notes are an integral part of these financial statements. 5 American Transmission Company LLC Statements of Cash Flows For the Years Ended December 31, 2010, 2009 and 2008 (In Thousands) Cash Flows from Operating Activities Earnings Before Members' Income Taxes $ $ $ Adjustments to Reconcile Earnings Before Members' Income Taxes to Net Cash Provided by Operating Activities- Depreciation and Amortization Bond Discount and Debt Issuance Cost Amortization Provision for Deferred Income Taxes of ATC LLC, Net Change in- Accounts Receivable ) ) ) Current Assets ) ) Accounts Payable ) ) Accrued Liabilities ) Other, Net ) Total Adjustments Net Cash Provided by Operating Activities Cash Flows from Investing Activities Capital Expenditures for Property, Plant and Equipment ) ) ) Insurance Proceeds Received for Damaged Property, Plant and Equipment - - Proceeds from the Sale of Property, Plant and Equipment - - Net Cash Used in Investing Activities ) ) ) Cash Flows from Financing Activities Distribution of Earnings to Members ) ) ) Issuance of Membership Units for Cash Return of Capital to Tax-exempt Members - - ) Issuance (Repayment) of Short-term Debt, Net ) Issuance of Long-term Debt, Net of Issuance Costs Advances Received Under Interconnection Agreements Repayments of Interconnection Agreements ) ) ) Other, Net (2
